DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021, has been entered.

	In response, the applicant amended claims 21, 27, 32, and 38. Claims 43 and 44 were added.  Claims 21-25, 27-36, and 38-44 are pending and currently under consideration for patentability.	
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendments
	With respect to the rejection of claims 27 and 38 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 27 and 38 under 35 U.S.C. 112  (b) (for these previous grounds) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 21 and 32  under 35 U.S.C. 103 (a) have been considered, but are moot in view of a new grounds of rejection. Examiner further notes that many of Applicant’s moot arguments are additionally not persuasive. 
Applicant argues “VeriFone does not teach "wherein the consumer relevant additional impressions set is determined based on the promotion transaction data and a relevance factor set based on consumer data." (Amended independent Claim 21).” However, the phrases “wherein the consumer relevant additional impressions set is determined based on the promotion transaction data and a relevance factor set based on consumer data”  and “that are targeted to a consumer associated with the consumer profile” is given not patentable weight. The step of determining the relevant additional impression set is not positively recited in the claims. The based on promotion transaction data and a relevance factor set… that are targeted to a consumer associated with the consumer profile” or based on some other pieces of information. The determination of the relevant additional impressions set, as claimed, is external to the scope of the claimed invention. Because this descriptive material fails to positively recite a function the system is configured to perform (or a step of the claimed method), and because this descriptive material is functionally unrelated to a function the system is configured to perform or a step of the claimed method, this material is given no patentable weight and cannot result in a patentable distinction. The same is true for the subject matter of newly added claims 43 and 44 for analogous reasons.

Examiner will respond to arguments corresponding to these limitations purely for the sake of expediting prosecution.

The Examiner maintains that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner’s rejection relied upon Batalium to teach "wherein the consumer relevant additional impressions set is determined based on the promotion transaction data”, not VeriFone. Furthermore VeriFone’s “add fries” add-on purchase advertisement, although teaching an additional impressions interface component rendered on the consumer facing interface, is not all VeriFone teaches. VeriFone also states that “customer specific discounts, offers and coupons” may be generated and displayed to the customer (e.g., targeted based on customer loyalty information)  (1:51-2:03). As such, VeriFone teaches rendering a consumer relevant additional impressions set (i.e., one or more customer-specific targeted coupons/offers) that are determined based on “a relevance factor set based on consumer data” (e.g., based on consumer profile and/or loyalty data) on the consumer-facing device. 
the part of VeriFone cited by the Office Action as teaching targeting a consumer associated with the consumer profile based on one or more relevance factor merely shows that coupons or offers may be provided to a consumer without any connection between said coupon and the "add fries" icon cited. VeriFone does not contemplate "cause rendering of a consumer relevant additional impressions set" in an instance in which the "the consumer relevant additional impressions set is determined based on the promotion transaction data and a relevance factor set based on consumer data." Examiner disagrees. The part of Verifone discussing the customer-specific coupons/offers shows them being rendered on the screen. The “add fries” embodiment just provides another example of add-on purchase impressions (i..e, an “additional impression set”) being rendered. Even if the part of Verifone discussing the customer-specific coupons/offers didn’t show them being rendered on the screen (which is not the case), the combination of the two embodiments would have been obvious to a PHOSITA (e.g., since VeriFone teaches generating a set of customer-specific and targeted offers/coupons for the user that is using the customer-facing device and teaches rendering an additional impression set next to the itemized list of purchased items, it would have been obvious to substitute to the customer-specific and targeted offers/coupons for the “add fries” offer). However, the Examiner need not rely on this rational because the part of Verifone discussing the customer-specific coupons/offers explicitly shows them being rendered on the screen of the customer-facing device.
	Applicant argues that “the alleged "promotion transaction data" of Batalion refers to past purchases and not the promotion transaction data as detailed in Claim 21. The promotion transaction data of Claim 21 "indicates a purchased promotion", which is then used to generate a redeemable instrument that can be redeemed for the purchased promotion. (Amended independent Claim 21). Put more plainly, the promotion transaction data is related to the current transaction and not previous purchases. Batalion does not contemplate using promotion transaction data from a current transaction”. Examiner respectfully disagrees. Applicant’s argument is incommensurate with the scope of the claimed invention. Applicant’s argument appears to suggest that the claims require the customer be in the midst of purchasing the promotion (i.e.,  the “current transaction” is for the promotion) when the additional impression set of additional promotions are rendered or determined. This is simply not the case. Specifically, the claims require that the transaction data correspond to a “purchased promotion”, and therefore  already been purchased before the subsequent steps of the claim pertaining to the redemption of the promotion (e.g., the rendering of the promotion redemption confirmation display and reception of the redemption data) and the rendering of the additional impressions set of promotions. The word “purchased” explicitly requires the purchase to have occurred in the past. A “purchased promotion” cannot be one that that customer is “currently” purchasing. As such, the transaction data is involved in the “current transaction’ only to the degree that the promotion is being redeemed during the current transaction. The promotion was purchased prior to the redemption of the promotion, as detailed in claim 21. In other words, the “transaction data” corresponds to a past purchase, contrary to Applicant’s arguments. The “transaction data”, as claimed, could be almost anything. Batalion discloses determining customer-specific and targeted offers/coupons based on previously purchased offers/coupons names/identifiers, . As such, Batalion an embodiment that reads on one possible interpretation of the claimed invention. Examiner notes that Applicants specification does not even describe determining the additional promotions based on previously purchased promotions. Instead, the speciation only suggests it is based on “purchase histories”. The claims themselves do not require determining the relevant additional impressions based on previously purchase promotions. It only requires using “transaction data” that is associated with the purchase of a promotion.
Examiner further notes that claiming the promotion to be purchased and redeemed during the same transaction, and further the display of additional promotions relevant to the promotion being purchased, would constitute new matter. Applicant’s specification explains that a customer can purchase a promotion, and that “in response to purchasing a promotion” an instrument (e.g., barcode) is provided to the consumer device. In other words, after the user has purchased the promotion, the instrument is provided to the consumer device ([0086]). Applicant’s specification suggests the point-of-sale system can provide for the purchase of the promotion. Applicant’s specification also explains that the point-of-sale system can provide for redemption of purchased promotions. During redemption (which may occur during a transaction of other goods, such as the goods for which a promotion being redeemed may apply), the customer can interact with a customer-facing interface to scan the instrument (e.g., barcode) displayed on their consumer device. ([0087]-[0088]).  Applicant’s specification also suggests that upon receiving the redemption data, “the associated promotion data” (specifically, the promotion data that directly corresponds to the redemption data received via the scanned instrument) may be retrieved from ([0090]) in order to process the transaction. Finally, Applicant’s specification generally suggests that an impression set of additional promotions may be displayed to the customer during the transaction (Figs 7 and 10 & [0093]-0095]). However Applicant’s specification never describes the customer purchasing the promotion and redeeming the promotion during the same transaction. This specific embodiment is not discussed/disclosed. Furthermore, it would not be apparent to a PHOSITA that one would even need to receive an instrument at their device and scan the instrument for redemption if the promotion was currently being purchased but not yet paid for. 
	Applicant further argues that “Batalion, VeriFone, nor any of the other cited references teach determining the consumer relevant additional impressions set based on both "the promotion transaction data and a relevance factor based on the consumer data." (Amended independent Claim 21)”. Examiner respectfully disagrees, VeriFone teaches rendering a consumer relevant additional impressions set (i.e., one or more customer-specific targeted coupons/offers) determined based on “a relevance factor set based on consumer data” (e.g., based on consumer profile and/or loyalty data). Furthermore Batalion discloses both wherein the consumer relevant additional impressions set is determined based on the promotion transaction data ([0045] “offers deal in real time to consumers…purchasing information…prior buying patterns”, [0068] “consumer’s deal purchase history”) and a relevance factor set based on consumer data ([0045] “demographic information…type of customer…spends $125 on visits to spas…some of the information may be converted to a consumer ranking”, [0052]-[0053] “geographic proximity of the consumers…browser application and/or consumer application may display instant deals which are in geographic proximity…” & [0068] “consumer ranking may incorporate…other consumer information…consumer’s demographics…methods for purchasing a deal…consumer’s geographic location”).
Applicant further argues that “the sections of Batalion cited by the Office Action teach displaying consumer rankings or the like on a merchant device and not the consumer facing interface. For example, in paragraph [0068], a consumer ranking "provides a merchant with information on the consumer's chances of accepting a deal transaction." Nothing in Batalion suggests or teaches providing any such ranking to a consumer facing interface. The Office Action's combination of parts of individual references relies on impermissible hindsight to construct the claims based on the Applicant's disclosure.” The claims do not require providing a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). VeriFone discloses determining and presenting customer-specific coupons/offers on the screen of the customer-facing device during a transaction. Batalion teaches a variety of information that may be advantageously used to determine customer-specific and targeted coupons/offers (e.g., “a relevance factor set based on consumer data” and “the promotion transaction data”). The combination would have been obvious for the reasons discussed below. 

Claim Interpretation
	The descriptions “wherein the consumer relevant additional impressions set is determined based on the promotion transaction data and a relevance factor set based on consumer data”  and “that are targeted to a consumer associated with the consumer profile” recited in claims 21 and 32 are given not patentable weight. The claims do not positively require the step of determining the relevant additional impression set. The claims merely require the system comprise a processor configured to cause rendering of a relevant additional impression set (and/or require the step of rendering the impression set). The rendering of the impression set would be performed in the same way regardless of how the set was determined. In other words, the set of impression would be rendered in the same way regardless of whether they were determined “based on promotion transaction data and a relevance factor set… that are targeted to a consumer associated with the consumer profile” or in consideration of some other pieces of information. The determination of the relevant additional impressions set is external to the scope of the claimed invention. Because this descriptive material fails to positively recite a function the system is configured to perform or a step of the claimed method, and because this descriptive material is functionally unrelated to a function the system is configured to perform or a step of the claimed method, this material is given no patentable weight and cannot result in a patentable distinction. The same is true for the subject matter of new claims 43 and 44 for analogous reasons.

	The claims refer to “promotion transaction data” and “a relevance factor set based on consumer data” and suggest that the relevance factor set comprises location data determined through mobile device geolocation, consumer preferences, profile information, and consumer behavior”. The Examiner understands that, given a broadest reasonable interpretation of this language, some pieces of data may be referred to using multiple different labels. For example, customer transaction data showing that they have purchased a certain item/service/deal in the past may be construes as both “consumer behavior” data/factor and “profile information” and “consumer preferences”.

	Claims 43 and 44 refer to “location data determined through mobile device geolocation”. Although the entirety of claims 43 and 44 are given no patentable weight per the explanation above, the phrase “determined through mobile device geolocation” is also descriptive material that merits no patentable weight. The determination of the location is not positively recited, and is external to the scope of the claimed invention. Furthermore, a function of using location data would be performed in the same way regardless of how the location was previously determined or obtained. As such, this descriptive material cannot result in a patentable distinction. Examiner further notes that the Examiner has interpreted “determined through mobile device geolocation” to be an inherent capability of a smart phone or tablet device. This interpretation is reasonable for two reasons. First, a PHOSITA would understand that any smart phone or tablet would determine/obtain location data through “mobile device geolocation” (e.g., via gps, wi-fi access point info, IP address info, etc.) and is therefore an inherent capability. Second, Applicant’s specification disclosure never mentions “mobile device geolocation” (or GPS or triangulation or use of an IP address for that matter), so it is assumed Applicant is relying on inherency to support their amendment. Applicant’s incorporation by reference to application no. 13/801,610 would be insufficient because “essential material” can only be incorporated by reference by way of an incorporation of a U.S. Patent or U.S. PG Publication, not an U.S. application (See 37 C.F.R 1.57). If inherency were not relied on to provide the support for this description, corresponding material in the specification would be “essential material” because it would be necessary to provide a written description of the claimed invention (e.g., to avoid a rejection under 35 U.S.C. 112 (a) for new matter). If Application disagrees with the Examiner’s interpretation of this language describing an inherent capability of a smart phone or tablet, a 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 21-25, 27-36, and 38-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	
	 Claims 21 and 32 recites the phrase “wherein the consumer input indicates a selection of at least one of the additional promotions that are targeted to the consumer associated with the consumer profile”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This limitation is simply not disclosed anywhere in the original disclosure. Per the MPEP section 2163 “if a claim is amended to include subject matter, 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
	Each of the remaining claims are similarly rejected by virtue of their dependency.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 



	Claims 21-23, 27, 31-34, 38, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. (U.S. PG Pub No. 2012/0284131, November 8, 2012 - hereinafter "Soffer”) in view of VeriFone_MX Series_The Point of Sale is Now the Point of Engagement.wmv" (published on YouTube on January 16, 2013 at https//www.youtube.com/watch ?v=oubX3mWo388  - cited by Applicant in IDS submitted on May 8, 2019– hereinafter “VeriFone MX Series”) in view of Batalion et al. (U.S. PG Pub No. 2012/0226540, September 6, 2012 - hereinafter "Batalion”) in view of Maw et al. (U.S. PG Pub No. 2014/0304047 October 9, 2014 - hereinafter " Maw”)

With respect to claims 21 and 32, Soffer teaches a promotion and marketing system for promoting and facilitating transactions, the promotion and marketing system comprising a processor and executable code stored in a non-volatile memory, such that when the executable code is executed the processor is configured to; and a machine-implemented method of facilitating transactions via a promotion and marketing system, the machine-implemented method comprising;
receive promotion acquiring data, wherein the promotion acquiring data indicates an acquired promotion for at least one good or service associated with a consumer profile; ([0055]-[0068] & [0077]-[0079] & [0153]-[0155] indication that a consumer (which has an associated profile) desires to acquire a TVC (coupon for at least one good/service))
generate an instrument based on the promotion acquiring data, wherein the instrument is redeemable for the acquired promotion ([0055]-[0068] & [0077]-[0079] & [0210] TVC (i.e., electronic coupon) data is generated and redeemable for the promotion) 
provide the instrument to a consumer device associated with the consumer profile ([0055]-[0068] & [0077]-[0079] & [0153]-[0155] sent to the consumer device – the consumer device may be a wallet-equipped mobile device (e.g., smart phone with TVC application and/or a separate payment app) per Fig 1F & Fig1G & Fig 4 tag 100 & [0030]-[0031] & [0227], [0164] & [0230] consumer device is associated with the consumer profile)
cause rendering of a consumer facing interface to a consumer facing device display (Fig1G tag 128 & Fig 4 tag 142 & [0031] & [0079] & [0117] & [0283] & [0334] a VeriFone model MX 915 payment terminal has a 4.3” touchscreen display which is faces the consumer and is configured to display information specific to the user of the consumer device (e.g., a transaction total or discounted total, transaction-specific line item products/prices)) 
receive redemption data associated with the instrument from a merchant facing device in response to consumer engagement of the consumer facing interface; ([0079]-[0081] & [0210] & [0302]-[0307] redemption data is received from a merchant facing device (ERC) which receives it from the payment terminal (consumer facing device) which receives it from the consumer device when the and consumer engages with (e.g., “taps”) the consumer facing device/interface with their consumer device)
receive a consumer input via the consumer facing interface of the consumer facing display ([0334] customer interacts with the consumer facing interface of the consumer facing display (e.g., taps) to confirm the purchase - Examiner notes VeriFone MX Series (cited below) also discloses this limitation at 0:43 & 1:05)
cause rendering of a total transaction interface to the consumer facing interface, wherein the total transaction interface comprises a total transaction value based at least in part on the redemption data and a consumer input ([0334], Fig 1H “Amount paid” is a total transaction value based at least in part on the redemption data and the consumer input (e.g., payment confirmation) – Examiner notes VeriFone MX Series (cited below) also discloses this limitation at 0:43 & 1:05 & 1:29 )
Soffer does not appear to disclose,
receive promotion transaction data, wherein the promotion transaction data indicates a purchased promotion 
generate an instrument based on the promotion transaction data, wherein the instrument is redeemable for the purchased
wherein the consumer facing interface comprises an additional impressions interface component and a promotion redemption confirmation display, wherein the promotion redemption confirmation display is rendered at least partially based on the instrument
receive redemption data…in response to consumer engagement of the promotion redemption confirmation display 
cause rendering of a consumer relevant additional impressions set to the additional impressions interface component of the consumer facing interface, 
wherein the consumer relevant additional impressions set is determined based on the promotion transaction data and a relevance factor set based on consumer data, wherein the consumer relevant additional impressions set indicate additional promotions that are targeted to a consumer associated with the consumer profile
wherein the consumer input indicates a selection of at least one of the additional promotions that are targeted to the consumer associated with the consumer profile
a total transaction value based at least in part on the consumer input
However, VeriFone MX Series (which discusses functionally of an MX series VeriFone payment terminal such as they VeriFone model MX 915 payment terminal used as the consumer facing device in Soffer) discloses
wherein the consumer facing interface comprises an additional impressions interface component (1:02-1:04 “add fries” is an additional impressions interface component, 1:51-2:03 additional impression set, 1:51-2:03 “customer specific discounts, offers and coupons” may be displayed to the customer on the screen and therefore are an “additional impressions interface component”)
cause rendering of a consumer relevant additional impressions set to the additional interface component of the consumer facing interface, (1:02-1:04 “add fries” is an additional impression set rendered in the additional interface component of the consumer facing interface, 1:51-2:03 “customer specific discounts, offers and coupons” may be rendered on the customer on the screen and therefore are an “additional impressions interface component”)
wherein the consumer relevant additional impressions set is determined based a relevance factor set based on consumer data, wherein the consumer relevant (1:51-2:03 “customer specific discounts, offers and coupons” may be displayed to the customer that are targeted to a consumer associated with the consumer profile based on one or more relevance factors – Examiner notes this limitation is given no patentable weight)
VeriFone MX Series suggests it is advantageous to include wherein the consumer facing interface comprises an additional impressions interface component, cause rendering of a consumer relevant additional impressions set to the additional interface component of the consumer facing interface, and wherein the consumer relevant additional impressions set is determined based a relevance factor set based on consumer data, wherein the consumer relevant additional impressions set indicate additional promotions that are targeted to a consumer associated with the consumer profile, because doing so can provide additional selling (e.g., cross-sell or add-on) opportunities at the point of engagement which may increase revenue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer to include wherein the consumer facing interface comprises an additional impressions interface component, cause rendering of a consumer relevant additional impressions set to the additional interface component of the consumer facing interface, and wherein the consumer relevant additional impressions set is determined based a relevance factor set based on consumer data, wherein the consumer relevant additional impressions set indicate additional promotions that are targeted to a consumer associated with the consumer profile, as taught by VeriFone MX Series, because doing so can provide additional selling (e.g., upsell or cross-sell) opportunities at the point of engagement which may increase revenue.

Soffer and VeriFone MX Series do not appear to disclose,
receive promotion transaction data, wherein the promotion transaction data indicates a purchased promotion 
generate an instrument based on the promotion transaction data, wherein the instrument is redeemable for the purchased
wherein the consumer facing interface comprises a promotion redemption confirmation display, wherein the promotion redemption confirmation display is rendered at least partially based on the instrument
receive redemption data…in response to consumer engagement of the promotion redemption confirmation display 
wherein the consumer relevant additional impressions set is determined based on the promotion transaction
wherein the consumer input indicates a selection of at least one of the additional promotions that are targeted to the consumer associated with the consumer profile
a total transaction value based at least in part on the consumer input
Batalion discloses
receive promotion transaction data, wherein the promotion transaction data indicates a purchased promotion (Fig 9 & Fig 11 & [0004] & [0012] & [0016] & [0053] system receives an indication that a user purchased the deal/promotion)
generate an instrument based on the promotion transaction data, wherein the instrument is redeemable for the purchased promotion (Fig 13 & [0012] & [0023] & [0061] a generated instrument (e.g., sequence of numbers or barcode) based on the purchased deal (i.e., promotion transaction data) is transmitted to the consumer device, [0071]-[0073] redeemable)
wherein the consumer facing interface comprises a promotion redemption confirmation display, wherein the promotion redemption confirmation display is rendered at least partially based on the instrument (Fig 19 “scan voucher” and/or “lookup by #” & [0071] on the tablet device” is a “promotion redemption confirmation display” - the system displays the scan button an/or interface of Fig. 19 with the intent of soliciting entry of the instrument data, and therefore is rendered “at least partially based on the instrument”, [0027] & [0038]-[0039] merchant tablet or other device (configuration is flexible) may be interpreted to be a “consumer-facing device” with associated “consumer facing interface” even though it is owned by the merchant)
receive redemption data…in response to consumer engagement of the promotion redemption confirmation display (Fig 20 & Fig 21 & [0024]  & [0071]-[0073] the system receives redemption data in response to consumer engagement of a promotion redemption confirmation display (e.g., by touching the “scan voucher” button or by inputting the numerical code via the touchscreen)
wherein the consumer relevant additional impressions set is determined based on the promotion transaction ([0045] “offers deal in real time to consumers…purchasing information…prior buying patterns”, [0068] “consumer’s deal purchase history” -Examiner notes this limitation is given no patentable weight, Examiner further notes Batalion redundantly teaches wherein the consumer relevant additional impressions set is determined based on a relevance factor set based on consumer data [0045] “demographic information…type of customer…spends $125 on visits to spas…some of the information may be converted to a consumer ranking”, [0052]-[0053] “geographic proximity of the consumers…browser application and/or consumer application may display instant deals which are in geographic proximity…” & [0068] “consumer ranking may incorporate…other consumer information…consumer’s demographics…methods for purchasing a deal…consumer’s geographic location”)
Batalion suggests it is advantageous to include receiving promotion transaction data, wherein the promotion transaction data indicates a purchased promotion, generating an instrument based on the promotion transaction data, wherein the instrument is redeemable for the purchased promotion, wherein the consumer facing interface comprises a promotion redemption confirmation display, wherein the promotion redemption confirmation display is rendered at least partially based on the instrument, receiving redemption data in response to consumer engagement of the promotion redemption confirmation display, and wherein the consumer relevant additional impressions set is determined based on the promotion transaction data, because pre-purchased vouchers are a popular type of electronic promotion that may drive sales for a merchant, because  promotion redemption confirmation displays can provide effective prompts to a user directing them on how to cause redemption data associated with the instrument to be conveyed to the system (as well as being an efficient mechanism for receiving the redemption data), and because doing so may enable the system to select user-specific promotions that are likely to be acquired and beneficial to the customer.
transaction data, wherein the promotion transaction data indicates a purchased promotion, generating an instrument based on the promotion transaction data, wherein the instrument is redeemable for the purchased promotion, wherein the consumer facing interface comprises a promotion redemption confirmation display, wherein the promotion redemption confirmation display is rendered at least partially based on the instrument, receiving redemption data in response to consumer engagement of the promotion redemption confirmation display, and wherein the consumer relevant additional impressions set is determined based on the promotion transaction data, as taught by Batalion, because pre-purchased vouchers are a popular type of electronic promotion that may drive sales for a merchant, because promotion redemption confirmation displays can provide effective prompts to a user directing them on how to cause redemption data associated with the instrument to be conveyed to the system (as well as being an efficient mechanism for receiving the redemption data), and because doing so may enable the system to select user-specific promotions that are likely to be acquired and beneficial to the customer.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series to include a promotion redemption confirmation display in the generated consumer facing interface (and similarly receiving the redemption data in response to consumer engagement of the promotion redemption confirmation display), as taught by Batalion, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide an effective prompt to a user directing them on how to cause redemption data associated with the instrument to be conveyed to the system via the consumer facing device of Soffer.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series to include a promotion redemption confirmation display in the generated consumer facing interface (and similarly receiving the redemption data in response to consumer of the promotion redemption confirmation display), as taught by Batalion, since it was within the capabilities of one of ordinary skill in the art to modify the consumer facing interface of Soffer to include a promotion redemption confirmation display in the generated consumer facing interface. Furthermore, as in Batalion, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide an effective prompt to a user directing them on how to cause redemption data associated with the instrument to be conveyed to the system via the consumer facing device, as is needed in Soffer.

	In an effort to expedite prosecution of this application, the Examiner notes that two additional references are cited at the end of this action which disclose equivalents to the “apply” window interface embodiment discussed by Applicant and illustrated in Fig 9. For example, Lopez shows in paragraphs Figs 2 & 3 & paragraphs [0028]-[0029] that after the merchant device reads/obtains the promotion data the customer presents for redemption, a prompt may be displayed on a customer-facing device asking for the user to confirm/approve redemption of the voucher (e.g., by inputting their redemption credential”). Ratnakar shows in Fig 9C-9D and [0060]-[0061] that a redeem voucher interface element may be displayed on a consumer-facing interface with a “verify” button and related information “at least partially based on the instrument” (e.g., terms, QR code, etc.,). 
 	
Soffer, VeriFone MX Series, and Batalion do not appear to disclose,
wherein the consumer input indicates a selection of at least one of the additional promotions that are targeted to the consumer associated with the consumer profile
a total transaction value based at least in part on the consumer input
However, Maw discloses
wherein the consumer input indicates a selection of at least one of the additional promotions that are targeted to the consumer associated with the consumer profile and a total transaction value based at least in part on the consumer input ([0132]-[[0144] consumer can purchase an additional promotion from the set via an input on the interface during a transaction and the total transaction value is updated to reflect any additional purchase/discount)
the consumer input, because doing so would provide an effective and efficient mechanism to sell additional promotions and to generate savings for the customer.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion to include wherein the consumer input indicates a selection of at least one of the additional promotions that are targeted to the consumer associated with the consumer profile and a total transaction value based at least in part on the consumer input, as taught by Maw, because doing so would provide an effective and efficient mechanism to sell additional promotions and to generate savings for the customer.
	
With respect to claims 22 and 33, Soffer teaches the system of claim 21 and the method of claim 32;
wherein the consumer facing device, the merchant device, and the consumer device are distinct devices (Fig1G tag 128 & Fig 4 tag 142 & [0031] & [0283] - the point-of-sale system may include a payment terminal such as a VeriFone model MX 915 payment terminal (i.e., a consumer facing device) that is separate from the consumer device (the smartphone) and the merchant device (the merchant-facing cash register device/terminal)) 

With respect to claims 23 and 34, Soffer teaches the system of claim 21 and the method of claim 32;
wherein the consumer profile indicates at least one of a consumer preference, consumer purchase history, or consumer- provided ratings ([0054] & [0072] & [0191]-[0195] & Fig 1E)

Examiner notes Batalion also discloses this limitation.

With respect to claims 27 and 38, Soffer teaches the system of claim 21 and the method of claim 32;
wherein the processor is further configured to, in response to receiving the redemption data from the consumer device, provide to the consumer facing device, via the consumer facing interface, at least a portion of the promotion data relating to the redemption data (Fig 1G discount amount is redemption data – Examiner notes VeriFone MX Series (cited below) also discloses this limitation at 0:43 & 1:05 alone and/or in combination with Soffer) 
 and receive, via the consumer facing interface, a user confirmation of the redemption data ([0334] customer interacts with the consumer facing interface of the consumer facing display (e.g., taps) to confirm the purchase - Examiner notes VeriFone MX Series (cited below) also discloses this limitation at 0:43 & 1:05 alone and/or in combination with Soffer)

With respect to claims 31 and 42, Soffer, VeriFone MX Series, and Batalion teach the system of claim 21 and the method of claim 32. Soffer does not appear to disclose,
wherein the consumer input is associated with one or more of the consumer relevant additional impressions set
However, Maw discloses
wherein the consumer input is associated with one or more of the consumer relevant additional impressions set ([0132]-[[0144] consumer can purchase an additional promotion from the set via an input (Examiner notes the total transaction value would be updated to reflect any additional purchase/discount as is known in the art))
Maw suggests it is advantageous to include wherein the consumer input is associated with one or more of the consumer relevant additional impressions set, because doing so would provide an effective and efficient mechanism to sell additional promotions and to generate savings for the customer.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion to include wherein the consumer input is associated 
	

With respect to claims 43 and 44, Soffer, VeriFone MX Series, Batalion, and Maw teach the system of claim 21 and the method of claim 32. Soffer discloses 
wherein the relevance factor set comprises profile information (1:51-2:03 “customer specific discounts, offers and coupons” may be displayed to the customer that are targeted to a consumer associated with the consumer profile based on one or more relevance factors such as loyalty information (i.e., “consumer preference and profile information”) – Examiner notes this limitation is given no patentable weight)
Soffer does not appear to disclose,
wherein the relevance factor set comprises location data determined through mobile device geolocation and consumer preferences and consumer behavior
However, Batalion discloses
wherein the relevance factor set comprises location data determined through mobile device geolocation and consumer preferences and consumer behavior ([0045] “demographic information…type of customer…spends $125 on visits to spas…some of the information may be converted to a consumer ranking”, [0052]-[0053] “geographic proximity of the consumers…browser application and/or consumer application may display instant deals which are in geographic proximity…” – location determined by device which may be smart phone (per [0020] & [0023] & [0027] & [0044]) and therefore is “determined through mobile device geolocation” & [0068] “consumer ranking may incorporate…other consumer information…consumer’s demographics…methods for purchasing a deal…consumer’s geographic location” – Examiner notes this limitation is given no patentable weight)
Batalion suggests it is advantageous to include wherein the relevance factor set comprises location data determined through mobile device geolocation and consumer preferences and 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series to include wherein the relevance factor set comprises location data determined through mobile device geolocation and consumer preferences and consumer behavior, as taught by Batalion, because doing so may enable the system to select user-specific promotions that are likely to be acquired and beneficial to the customer.



	Claims 24, 25, 28-30, 35, 36, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of VeriFone MX Series in view of Batalion in view of Maw, as applied to claims 21 and 32 above, and further in view of Kulasooriya et al. (U.S. PG Pub No. 2013/0144701 June 6, 2013 - hereinafter " Kulasooriya”)

With respect to claims 24 and 35, Soffer, VeriFone MX Series, Batalion, and Maw teach the system of claim 21 and the method of claim 32. Soffer does not appear to disclose,
wherein the processor is further configured to cause rendering of a merchant facing interface to a merchant device display, 
wherein the merchant facing interface comprises a point-of-sale interface component including menu items to be selected and a total transaction interface component
However, Kulasooriya discloses
wherein the processor is further configured to cause rendering of a merchant facing interface to a merchant device display, (Fig 10C & 12H) 
wherein the merchant facing interface comprises a point-of-sale interface component including menu items to be selected and a total transaction interface component (Fig 10C & 12H)
Kulasooriya suggests it is advantageous to include wherein the processor is further configured to cause rendering of a merchant facing interface to a merchant device display, and wherein the merchant facing interface comprises a point-of-sale interface component including menu items to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion in view of Maw to include wherein the processor is further configured to cause rendering of a merchant facing interface to a merchant device display, and wherein the merchant facing interface comprises a point-of-sale interface component including menu items to be selected and a total transaction interface component, as taught by Kulasooriva, because  doing so would provide an effective and efficient mechanism for the merchant to add additional items to a customer’s order.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion in view of Maw to include wherein the processor is further configured to cause rendering of a merchant facing interface to a merchant device display, and wherein the merchant facing interface comprises a point-of-sale interface component including menu items to be selected and a total transaction interface component, as taught by Kulasooriva, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide an effective and efficient mechanism for the merchant to add additional items to a customer’s order.

With respect to claims 25 and 36, Soffer, VeriFone MX Series, Batalion and Maw teach the system of claim 24 and the method of claim 35. Soffer does not appear to disclose,
wherein the point-of- sale interface component includes menu items unrelated to the promotion transaction data
However, Kulasooriya discloses
wherein the point-of- sale interface component includes menu items unrelated to the promotion transaction data (Fig 10C & 12H – Examiner notes this limitation is given no patentable weight as it is entirely descriptive) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion in view of Maw to include wherein the point-of- sale interface component includes menu items unrelated to the promotion transaction data, as taught by Kulasooriva, because  doing so would provide an effective and efficient mechanism for the merchant to add additional items to a customer’s order.

With respect to claims 28 and 39, Soffer, VeriFone MX Series, Batalion, and Maw teach the system of claim 21 and the method of claim 32. Soffer does not appear to disclose,
wherein the processor is further configured to receive, via the consumer facing interface, a tip input
However, Kulasooriya discloses
wherein the processor is further configured to receive, via the consumer facing interface, a tip input (Fig 11C) 
Kulasooriya suggests it is advantageous to include wherein the processor is further configured to receive, via the consumer facing interface, a tip input, because doing so would provide an effective and efficient mechanism for the customer to add a tip when it is warrented.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion in view of Maw to include wherein the processor is further configured to receive, via the consumer facing interface, a tip input, as taught by Kulasooriva, because doing so would provide an effective and efficient mechanism for the customer to add a tip when it is warrented.

With respect to claims 29 and 40
wherein the processor is further configured to: in response to receiving the tip input, update the total transaction value; 
and cause rendering of the total transaction interface to the consumer facing interface, wherein the total transaction interface comprises the updated total transaction value based on the tip input
However, Kulasooriya discloses
wherein the processor is further configured to: in response to receiving the tip input, update the total transaction value; (Fig 11C)
and cause rendering of the total transaction interface to the consumer facing interface, wherein the total transaction interface comprises the updated total transaction value based on the tip input (Fig 11C) 
Kulasooriya suggests it is advantageous to include wherein the processor is further configured to: in response to receiving the tip input, update the total transaction value, and cause rendering of the total transaction interface to the consumer facing interface, wherein the total transaction interface comprises the updated total transaction value based on the tip input, because doing so would provide an effective and efficient mechanism for the customer to add a tip when it is warrented.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion in view of Maw to include wherein the processor is further configured to: in response to receiving the tip input, update the total transaction value, and cause rendering of the total transaction interface to the consumer facing interface, wherein the total transaction interface comprises the updated total transaction value based on the tip input, as taught by Kulasooriva, because doing so would provide an effective and efficient mechanism for the customer to add a tip when it is warrented.


With respect to claims 30 and 41, Soffer, VeriFone MX Series, Batalion, and Maw teach the system of claim 24  and the method of claim 35. Soffer does not appear to disclose,
wherein the processor is further configured to cause rendering of a merchant total transaction interface to the merchant facing interface, 
wherein the merchant total transaction interface comprises a total transaction value based at least in part on the redemption data, and the consumer input
However, Kulasooriya discloses
wherein the processor is further configured to cause rendering of a merchant total transaction interface to the merchant facing interface (Fig 10C & 11E)
wherein the merchant total transaction interface comprises a total transaction value based at least in part on the redemption data, and the consumer input (Fig 10C & 11E & [0132] – the total transaction value is based at least in part on the consumer input (e.g., tip amount and/or confirmation) and the redemption data (when coupons are applied per [0132] and based on the combination of Kulasooriya with Soffer which discloses total transaction value based at least in part on the redemption data))
Kulasooriya suggests it is advantageous to include wherein the processor is further configured to cause rendering of a merchant total transaction interface to the merchant facing interface, and wherein the merchant total transaction interface comprises a total transaction value based at least in part on the redemption data, and the consumer input, because doing so would provide information to the merchant to enable them to know what is going on with the transaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Soffer in view of VeriFone MX Series in view of Batalion in view of Maw to include wherein the processor is further configured to cause rendering of a merchant total transaction interface to the merchant facing interface, and wherein the merchant total transaction interface comprises a total transaction value based at least in part on the redemption data, and the consumer input, as taught by Kulasooriva, because doing so would provide information to the merchant to enable them to know what is going on with the transaction.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ratnakar (U.S. PG Pub No. 2014/0324565, October 30, 2014) teaches in Fig 9C-9D and [0060]-[0061] that a redeem voucher interface element may be displayed 
 	

Lopez et al. (U.S. PG Pub No. 2014/0100930, April 10, 2014) teaches in Figs 2 & 3 & paragraphs [0028]-[0029] that after the merchant device reads/obtains the promotion data the customer presents for redemption, a prompt may be displayed on a customer-facing device asking for the user to confirm/approve redemption of the voucher (e.g., by inputting their redemption credential”). 

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621